       Case 2:16-cr-00183-JCZ-KWR Document 66 Filed 06/02/21 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                                     CRIMINAL ACTION

    VERSUS                                                                       NO. 16-183

    BRANDON SMITH                                                                SECTION “A”


                                      ORDER AND REASONS

        Before the Court is a Motion for Compassionate Release (Rec. Doc. 60) pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i) filed by the Defendant Brandon Smith. For the following

reasons, the motion is denied.

        I.      BACKGROUND

        On October 13, 2017, Smith pled guilty to one count of conspiracy to possess with the

intent to distribute one kilogram or more of heroin (21 U.S.C. § 846) and one count of being

a felon in possession of a firearm (18 U.S.C. §§ 922(g)(2) and 924(a)(2)). (Rec. Doc. 42). The

Court then sentenced Smith on January 29, 2019 to a term of imprisonment of 139 months

to be served concurrently to the 46-month sentence imposed in Docket Number 00-cr-319

“A” (supervised release violation). 1 (Rec. Doc. 57). Id. at 2. Smith has served 55 months of

his 139-month sentence and is currently being housed at Yazoo City - Low in Yazoo City,

Mississippi. (Rec. Doc. 60, Smith’s Memorandum in Support).

        II.     DISCUSSION

                A. Exhaustion of Remedies




1
 On March 21, 2001, in EDLA Docket Number 00-cr-319 “D”, Smith pleaded guilty to conspiracy to
possess with the intent to distribute cocaine hydrochloride and cocaine base (Count 1) and distribution of
cocaine base (Counts 2 through 7) in violation of 21 U.S.C. §§ 846, 841(a)(1), 846(b)(1)(C), and
841(b)(1)(B)(iii). On July 25, 2001, the Honorable A.J. McNamara sentenced Smith to 188 months
imprisonment and a f ive (5) year term of supervised release. (EDLA, 00-cr-391, Rec. Doc. 207).
Def endant was released from custody and commenced his term of supervision on January 24, 2014.

                                               Page 1 of 7
         Case 2:16-cr-00183-JCZ-KWR Document 66 Filed 06/02/21 Page 2 of 7




          Smith filed his motion for a sentence modification under the First Step Act of 2018. He

asks the Court to grant him compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

This statute allows for the modification of a term of imprisonment upon a finding th at certain

extraordinary and compelling reasons warrant a reduction in an inmate's sentence. As

amended by the First Step Act in December of 2018, the compassionate release provision

provides that:

          (c) Modification of an Imposed Term of Imprisonment — the court may not
          modify a term of imprisonment once it has been imposed except that —

                         (1) in any case—

                                 (A) the court, upon motion of the Director of the Bureau
                                 of Prisons, or upon motion of the defendant after the
                                 defendant has fully exhausted all administrative rights to
                                 appeal a failure of the Bureau of Prisons to bring a motion
                                 on the defendant's behalf or the lapse of 30 days from the
                                 receipt of such a request by the warden of the defendant's
                                 facility, whichever is earlier, may reduce the term of
                                 imprisonment (and may impose a term of probation or
                                 supervised release with or without conditions that does
                                 not exceed the unserved portion of the original term of
                                 imprisonment), after considering the factors set forth in
                                 section 3553(a) to the extent that they are applicable, if it
                                 finds that—

                                 (i) extraordinary and compelling reasons warrant such a
                                 reduction . . .

                                 and that such a reduction is consistent with applicable
                                 policy   statements   issued   by    the    Sentencing
                                 Commission[.]2

          Although sentence reductions under § 3582 historically could be ordered only upon a

motion by the Director of the Bureau of Prisons (“BOP”), the First Step Act of 2018 amended

the statute to allow prisoners to petition the district courts as set forth above. However, as the

statute makes clear, prior to filing motions for release in the district court, a prisoner must first



2   18 U.S.C. § 3582(c)(1)(A).

                                              Page 2 of 7
      Case 2:16-cr-00183-JCZ-KWR Document 66 Filed 06/02/21 Page 3 of 7




exhaust his administrative remedies either by fully exhausting administrative appeals of the

BOP's decision not to file a motion for compassionate release on his behalf, or by filing the

motion with the court after a lapse of 30 days from the date of the warden's receipt of his

request for release, “whichever is earlier.” 18 U.S.C. § 3852(c)(1)(A). The administrative -

exhaustion provision is set out in mandatory terms—the district court can modify a sentence

only after the defendant has exhausted administrative remedies. This mandatory language

includes no exceptions, equitable or otherwise.

       Here, it is unclear whether Smith has exhausted the administrative requirements for

seeking compassionate release.        He provided an email suggesting that he submitted a

request to the warden. However, BOP has no record of this request. Nonetheless, it is clear

from the facts that he is not entitled to a sentence reduction or release fro m prison.

               B. Extraordinary and Compelling Reasons

       28 U.S.C. § 994(t) provides: “[t]he Commission, in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of title

18, shall describe what should be considered extraordinary and compelling reasons for

sentence reduction, including the criteria to be applied and a list of specific examples.

Accordingly, the relevant policy statement of the Commission is binding on the Court. 3

       The Sentencing Guidelines policy statement is found in § 1B1.13 and provides that

the Court may grant release if “extraordinary and compelling circumstances” exist, “after

considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they ar e applicable,”

and the Court determines that “the defendant is not a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g).” Additionally, in application note 1


3
 See Dillon v. United States, 560 U.S. 817, 827 (2010) (where 18 U.S.C. § 3582(c)(2) permits a
sentencing reduction based on a retroactive guideline amendment, “if such a reduction is consistent
with applicable policy statements issued by the Sentencing Commission,” the Commission’s
pertinent policy statements are binding on the Court).

                                            Page 3 of 7
      Case 2:16-cr-00183-JCZ-KWR Document 66 Filed 06/02/21 Page 4 of 7




to the policy statement, the Commission identifies the “extraordinary and compelling reasons”

that may justify compassionate release. The note provides as follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
       requirements of subdivision (2) [regarding absence of danger to the
       community], extraordinary and compelling reasons exist under any of the
       circumstances set forth below:
         (A) Medical Condition of the Defendant.—
              (i) The defendant is suffering from a terminal illness (i.e., a serious and
              advanced illness with an end of life trajectory). A specific prognosis
              of life expectancy (i.e., a probability of death within a specific time
              period) is not required. Examples include metastatic solid-tumor
              cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
              and advanced dementia.
              (ii) The defendant is—
              (I) suffering from a serious physical or medical condition,
                 (II) suffering from a serious functional or cognitive impairment, or
                 (III) experiencing deteriorating physical or mental health because of
                 the aging process, that substantially diminishes the ability of the
                 defendant to provide self -care within the environment of a
                 correctional facility and from which he or she is not expected to
                 recover.
         (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
experiencing a serious deterioration in physical or mental health because of the aging
process; and (iii) has served at least 10 years or 75 percent of his or her term of
imprisonment, whichever is less.
         (C) Family Circumstances.—
              (i) The death or incapacitation of the caregiver of the defendant’s minor
              child or minor children.
              (ii) The incapacitation of the defendant’s spouse or registered partner
              when the defendant would be the only available caregiver for the
              spouse or registered partner.
          (D) Other Reasons.—As determined by the Director of the Bureau of
          Prisons, there exists in the defendant’s case an extraordinary and
          compelling reason other than, or in combination with, the reasons described
          in subdivisions (A) through (C).

       Additionally, to obtain compassionate release, the defendant has the burden of

demonstrating “that he ‘is not a danger to the safety of any other person or to the community,

as provided in 18 U.S.C. § 3142(g).’” United States v. Reed, No. CR 15-100, 2020 WL


                                          Page 4 of 7
      Case 2:16-cr-00183-JCZ-KWR Document 66 Filed 06/02/21 Page 5 of 7




2850145, at *4 (E.D. La. June 2, 2020) (Fallon, J). “Section 3142(g) requires the court to

consider factors such as the nature and circumstances of the charged offense, the history

and characteristic of the def endant, and the nature of seriousness of the danger to a person

or the community at large posed by the defendant’s release.” Id. (citing 18 U.S.C. § 3142(g)).

Generally, the defendant has the burden to show circumstances meeting the test for

compassionate release. United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397,

at *4 (M.D. La. Apr. 1, 2020) (Dick, J.).

       Here, the Court finds that Smith has failed to present evidence of extraordinary and

compelling reasons to modify his prison sentence. Smith is a 40-year old male in generally

good health. He acknowledges that he does not have a serious medical condition or any

chronic ailment. (Rec. Doc. 60, p. 14). The medical records provided by BOP Regional

Counsel also do not show any medical conditions that would warrant an extraordinary and

compelling reason for release. (Rec. Doc. 62, Government’s Opposition, Exhibit 1). See, e.g.,

United States v. Wells, No. CR 17-104, 2021 WL 199386, at *3 (E.D. La. Jan. 20, 2021)

(Barbier, J.) (“The only condition allegedly suffered by Defendant that is included on the

CDC’s list is kidney disease. However, Defendant has merely alleged that he suffers from

kidney disease without attaching any supporting evidence of said disease, nor identi fying

what particular ailment Defendant suffers from. Finally, a review of the 618 pages of medical

records provided by the Government did not show any evidence that Defendant suffers from

a chronic kidney disease.”); United States v. Henderson, No. CR 11-271, 2020 WL 2850150,

at *3 (E.D. La. June 2, 2020) (Milazzo, J.) (“Defendant does not point to, nor do the medical

records provided by the Government reveal, any medical condition that might warrant an

extraordinary and compelling reason to grant his release”) (footnote omitted); United States

v. Williams, 2020 WL 4001045, at *2 (E.D. Pa. July 14, 2020) (Bartle, J.) (denied for inmate

who presents no health conditions); United States v. Cato, 2020 WL 4193055, at *2 (E.D. Pa.

                                            Page 5 of 7
       Case 2:16-cr-00183-JCZ-KWR Document 66 Filed 06/02/21 Page 6 of 7




July 21, 2020) (Beetlestone, J.) (same); United States v. Moore, 2020 WL 4193012, at *1

(E.D. Pa. July 21, 2020) (Pappert, J.) (same); United States v. Ramirez-Ortega, 2020 WL

4805356, at *2 (E.D. Pa. Aug. 18, 2020) (DuBois, J.) (same); United States v. Coles, 2020

WL 1899562 (E.D. Mich. Apr. 17, 2020) (Drain, J.) (denied for 28-year-old inmate at institution

with outbreak); United States v. Haney, 454 F. Supp. 3d 316 (S.D.N.Y. Apr. 13, 2020) (Rakoff,

J.) (denied for 61-year-old with no other conditions). Smith does not have a serious medical

ailment, has provided effective “self -care” against the virus, and will soon be offered a

vaccine.

       Furthermore, Smith’s medical records indicate that he tested positive for COVID-19 in

April 2020, received care, and fully recovered. (Rec. Doc. 62, Exhibit 1, p. 6). As the Fifth

Circuit has noted, courts have denied compassionate release to defendants who have

successfully recovered from COVID-19, together with other medical considerations. United

States v. Thompson, 984 F.3d 431, 434 (5th Cir. 2021) (citing United States v. Gipson, 829

F. App’x 780, 781 (9th Cir. 2020) (affirming denial of compassionate release for a defend ant

with preexisting conditions who had already contracted COVID).

       Additionally, Smith has failed to demonstrate that he is not a danger to the safety of

any other person or to the community. Smith has an extensive criminal history. Smith’s adult

convictions include possession of crack cocaine, carrying a concealed weapon, and a federal

narcotics conviction resulting in a 188-month term of imprisonment. (Rec. Doc. 62, p. 2).

Smith’s criminal history also includes multiple other arrests for violent offenses, including

aggravated assault and conspiracy to commit second degree murder. Id. As evidenced by

his criminal history and despite being previously incarcerated for 160 months and benefitting

from supervision intervention, Smith failed to refrain from committing a similar offense,

resulting in his instant incarceration.

       Accordingly;

                                          Page 6 of 7
      Case 2:16-cr-00183-JCZ-KWR Document 66 Filed 06/02/21 Page 7 of 7




      IT IS ORDERED that the Motion for Compassionate Release (Rec. Doc. 60)

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) filed by the Defendant Brandon Smith is DENIED.



                                                __________________________________
      June 2, 2021                                     JUDGE JAY C. ZAINEY
                                                  UNITED STATES DISTRICT JUDGE




                                       Page 7 of 7
